Citation Nr: 0534991	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-00 103A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chest pains and a 
heart disorder (claimed as angina) to include as secondary to 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches to 
include as secondary to service-connected PTSD.

3.  Entitlement to service connection for asthma to include 
as secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension to 
include as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1968 to September 1970 and additional active and 
inactive duty for training in the Army Reserves and the 
National Guard from May 1976 to June 1999.

2.	Prior to the promulgation of a decision in the appeal, 
the Board received a VA Form 21-4138, dated July 1, 2005, 
from the appellant withdrawing this appeal and canceling his 
request for a hearing on appeal before a Veterans Law Judge.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


